Pearson, J.
In Ballew v. Sudderth, 10 Ire. Rep. 176, the case of Gaither v. Teague, 4 Ire. 165, is referred to with this remark, “ the decision in that case, assumes that the property remained in the vendor,” &c., and an intimation is made that the decision opened a door for the evasion of the statute, to which the attention of the Legislature is called. In our case there is no ground whatever for the assumption that the property remained in the vendor; on the contrary, tiñere is a formal bill of sale with warranty, by which the tifle passes to the vendee, subject to be divested upon the performance of a *483condition subsequent; so that it is, to all intents and purposes, a mortgage. There is no error.
Per Curiam.
Judgment affirmed.